Citation Nr: 1030419	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  09-39 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a right hip 
disorder.

2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a left hip 
disorder.

3.  Entitlement to service connection for a cardiovascular 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to December 
1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A Veteran has a right to a hearing before the issuance of a Board 
decision. 
38 C.F.R. §§ 3.103(a), (c) (2009).  The Veteran in this case was 
initially scheduled for a June 2010 hearing before a Veterans Law 
Judge at the VA Central Office in Washington, D.C (VACO hearing).  
However, in May 2010, the Veteran explained that, due to 
financial reasons, he was no longer able to travel to Washington, 
D.C.  Instead, he requested an opportunity to testify at a 
hearing before a Veterans Law Judge of the Board via video-
conferencing (Video Conference hearing).  

This written request for a new hearing date, which was made more 
than two weeks prior to the scheduled VACO hearing, need not 
state the reasons for the request or establish good cause for why 
a new hearing should be scheduled.  38 C.F.R. § 20.702(c) (2009).  
Therefore, the Veteran should be rescheduled for a Video 
Conference hearing in accordance with his expressed desires.  
Because such hearings are scheduled by the RO, the Board must 
remand the case to the RO for that purpose, to ensure full 
compliance with due process requirements.  See 
38 C.F.R. §§ 20.1304 (2009).



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Video Conference 
hearing before a Veterans Law Judge in 
accordance with applicable laws and 
regulations.  A copy of the notice to the 
Veteran and his representative of the 
scheduling of the hearing should be placed in 
the record.  After the hearing is conducted, 
or if the Veteran withdraws the hearing 
request or fails to report for the scheduled 
hearing, the claims file should be returned 
to the Board for appellate review as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


